DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
 	Claims 1-2, 4 and 7-17 are objected to because of the following informalities:  
 	(1) Claim 1 recites “a draining line fluidly coupled to the water tank and having an open end for discharging water from the water tank” should be changed to “a draining line fluidly coupled to the water tank and having an open end for discharging water from the water tank;”.  
 	Appropriate correction is required.




Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

 	Claims 1, 4, 7-16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/296,519 in view of Oh (US 2013/0344205) and Chang et al. (US 2003/0007544).
 	Regarding claim 1, ‘519 discloses “an automatic beverage maker” (Claim 1) comprising:
 	“a water supply” (Claim 1, a fillable reservoir) suitable for use in making a beverage;
 	“a housing having a base, a body and a pod-retention module” (Claim 1 at line 3. Please noted that pod section is the pod retention module), wherein “the pod-retention module comprises a cavity for placement of a beverage pod to be used in making a beverage and a delivery opening for dispensing the beverage” (Claim 1 at lines 4-5);
 	“a water tank within the housing body, and having an air inlet to facilitate draining of the water tank, a water inlet and a water outlet” (Claim 1 and claim 2);
 	“a draining line fluidly coupled to the water tank and having an open end for discharging water from the water tank” (claim 1, last three lines)
  	“a heating system comprising: 
 	 	a heating element contacting an outer surface of the water tank for heating water contained within the water tank” (Claim 1 at lines 7-8);
water tank; a second water line connecting the water outlet to the pod-retention module” (claim 1 at lines 9-10), and
 	 	“a water pump for moving water from the water supply to the water tank through the first water line and from the water tank to the pod-retention module through the second water line” (Claim 1 at lines 11-12)
 	“wherein the air inlet connects to the water tank proximate a top of the water tank to facilitate draining and the drain line connects to the water tank through the first water line” (Claim 1, last three lines and Claim 3).
  	‘519 is silent regarding a temperature probe positioned within the sealed water tank, such that the probe is at least partially submerged when the tank is filled with water;
 	a first temperature sensor positioned within and proximate an end of the probe;
 	a second temperature sensor positioned within the probe and spaced a distance from the first, temperature probe; and
 	a controller for activating the heating element in response to a threshold temperature sensed by at least one of the first temperature sensor and the second temperature sensor.
 	Oh teaches “a temperature probe” (44) positioned within the water tank, such that “the probe is at least partially submerged when the tank is filled with water” (the probe 44 has two ends and at least one end at top is above the water line so that the probe is at least partially submerged when the tank is filled with water);
 	“a first temperature sensor” (44);
49) spaced a distance from “the first temperature probe” (44); and
 	“a controller” (80) “for activating the heating element in response to a threshold temperature sensed by at least one of the first temperature sensor and the second temperature sensor” (para.0037, i.e., once the first end 46 of the probe 44 detects water, the controller may turn on the heater element until the water temperature measurement from the sensor reaches a predetermined water temperature). It would have been obvious to one of ordinary skill in the art at the time the invention to add Oh’s temperature sensors to ‘519 device, in order to provide feedback in regards the temperature so that he controller can adjust the heating element to control the water temperature at a proper level.  
 	Chang et al. teaches “a first temperature sensor” (fig.2, 40A) “positioned within and proximate an end of the probe” (12 pointed at the probe having two ends); “a second temperature sensor” (fig.2, 40B) “positioned within the probe and spaced a distance from the first temperature probe” (12 pointed at the probe. 40B is spaced a distance from 40A). Oh teaches food apparatus having temperature sensor. Chang et al. teaches temperature sensor for food apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh with Chang et al., by modifying Oh’s temperature probe configuration according to Chang et al.’s temperature probe configuration, to provide improved temperature control for monitoring temperature at different locations (para.0005) as taught by Chang et al. 
 	Regarding claim 4, modified ‘519 discloses “the sealed tank further comprises an air inlet to facilitate draining of the tank” (‘519, Claim 2).
Regarding claim 7, modified ‘519 discloses “a drain line valve cover to prevent discharge of water from the sealed tank” (‘519, Claim 4).
 	Regarding claim 8, modified ‘519 discloses “an air inlet line valve cover” (‘519, Claim 5).
 	Regarding claim 9, modified ‘519 discloses “the drain line valve cover and the air inlet valve cover comprise a single valve cover” (‘519, Claim 6).
 	Regarding claim 10, modified ‘519 discloses “the first water line and the drain line connect to the water inlet via a three-way valve” (‘519, Claim 7).
 	Regarding claim 11, modified ‘519 discloses “the drain line and the air inlet each have an open end in the housing base” (‘519, Claim 8).
 	Regarding claim 12, modified ‘519 discloses “a drain valve cover detachable from the housing base” (‘519, Claim 9).
 	Regarding claim 13, modified ‘519 discloses “the controller activates the heating element to maintain water within the tank at a first threshold temperature (T1) as measured by the first temperature sensor” (Oh, para.0037, i.e., once the first end of the probe 44 detects water, the controller may turn on heater element until the water temperature measurement from the sensor reaches a predetermined water temperature).
 	Regarding claim 14, modified ‘519 discloses “the controller activates the heating element to maintain water within the tank at a second threshold temperature (T2) as measured by the second temperature sensor” (Oh, para.0037, i.e., once the first end of the second probe 49 detects water, the controls  … may keep heater element on until heating member substantially full of water is heated to the predetermined 
 	Regarding claim 15, modified ‘519 discloses “the first threshold temperature (Ti) is a brewing temperature” (Oh, para.0037. The predetermined temperature can be a brewing temperature).
 	Regarding claim 16, modified ‘519 discloses “the second threshold temperature (’’IT) is a preheating temperature” (Oh, para.0037. The predetermined temperature can be a preheating temperature).
 	Regarding claim 18, ‘519 discloses “an automatic beverage maker” (Claim 1) comprising:
 	“a water supply” (Claim 1, a fillable reservoir) suitable for use in making a beverage;
 	“a housing having a base, a body and a pod-retention module” (Claim 1 at line 3. Please noted that pod section is the pod retention module), wherein “the pod-retention module comprises a cavity for placement of a beverage pod to be used in making a beverage and a delivery opening for dispensing the beverage” (Claim 1 at lines 4-5);
 	“a water tank within the housing body, and having a water inlet and a water outlet” (Claim 1 at lines 9-10);
 	“a drain line fluidly coupled to the water tank and having an open end for discharging water from the water tank” (claim 1, last three lines);
 	“a drain line valve cover to prevent discharge of water from the water tank through the drain line” (claim 4 and claim 1, last three lines);
  	“a heating system comprising: 

  	 	“a first water line connecting the water supply to the water inlet of the water tank; a second water line connecting the water outlet to the pod-retention module” (claim 1 at lines 9-10), and
 	 	“a water pump for moving water from the water supply to the water tank through the first water line and from the water tank to the pod-retention module through the second water line” (Claim 1 at lines 11-12)
 	“wherein the air inlet connects to the water tank proximate a top of the water tank to facilitate draining and the drain line connects to the water tank through the first water line” (Claim 1, last three lines and Claim 3).
  	‘519 is silent regarding a temperature probe positioned within the sealed water tank, such that the probe is at least partially submerged when the tank is filled with water;
 	a first temperature sensor positioned within and proximate an end of the probe;
 	a second temperature sensor positioned within the probe and spaced a distance from the first, temperature probe; and
 	a controller for activating the heating element in response to a threshold temperature sensed by at least one of the first temperature sensor and the second temperature sensor.
 	Oh teaches “a temperature probe” (44) positioned within the water tank, such that “the probe is at least partially submerged when the tank is filled with water” (the probe 44 has two ends and at least one end at top is above the water line so that the probe is at least partially submerged when the tank is filled with water);
 	“a first temperature sensor” (44);
 	“a second temperature sensor” (49) spaced a distance from “the first temperature probe” (44); and
 	“a controller” (80) “for activating the heating element in response to a threshold temperature sensed by at least one of the first temperature sensor and the second temperature sensor” (para.0037, i.e., once the first end 46 of the probe 44 detects water, the controller may turn on the heater element until the water temperature measurement from the sensor reaches a predetermined water temperature). It would have been obvious to one of ordinary skill in the art at the time the invention to add Oh’s temperature sensors to ‘519 device, in order to provide feedback in regards the temperature so that he controller can adjust the heating element to control the water temperature at a proper level.  
 	Chang et al. teaches “a first temperature sensor” (fig.2, 40A) “positioned within and proximate an end of the probe” (12 pointed at the probe having two ends); “a second temperature sensor” (fig.2, 40B) “positioned within the probe and spaced a distance from the first temperature probe” (12 pointed at the probe. 40B is spaced a distance from 40A). Oh teaches food apparatus having temperature sensor. Chang et al. teaches temperature sensor for food apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oh with Chang et al., by modifying Oh’s temperature probe configuration according to Chang et al.’s temperature probe 
 	Regarding claim 19, ‘519 discloses “an air inlet line valve cover” (claim 5)
	Regarding claim 20, ‘519 discloses “the drain line valve cover and the air inlet valve cover comprise a single valve cover” (claim 6).
 	Regarding claim 21, ‘519 discloses “the first water line and the drain line connect to the water inlet via a three-way valve” (Claim 7).


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Application No. 16/296,519 in view of Oh (US 2013/0344205) and Chang et al. (US 2003/0007544) as applied in claims 1, 4, 7-16 and 18-21 above, and further in view of Gaulard (US 2010/0221394).
 	Regarding claim 2, modified ‘519 discloses the first temperature sensor and the second temperature sensor.
 	Modified ‘519 is silent regarding each comprises a negative temperature coefficient (NIC) thermistor. 
 	Gaulard teaches “tempeature comprise a negative temperature coefficient (NIC) thermistor” (para.0041, i.e., the temperature sensor is preferably a thermistor with negative temperature coefficient NTC).  Modified ‘519 teaches a drink preparing device having temperature sensors. Gaulard et al. teaches a drink preparing device having temperature sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘519 with Gaulard, by replacing modified 
 

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Application No. 16/296,519 in view of Oh (US 2013/0344205) and Chang et al. (US 2003/0007544) as applied in claims 1, 4, 7-16 and 18-21 above, and further in view of Tihanyi (US 6,061,221)
 	Regarding claim 17, modified ‘519 discloses all the features of claim limitations as set forth above except for the first temperature threshold (Ti) is lower than the second temperature threshold (T2).
 	Tihanyi teaches “the first temperature threshold (Ti) is lower than the second temperature threshold (T2)” (abstract, i.e., the second sensor has lower threshold values than the first temperature sensor. Please noted that “the second sensor” can be interpreted as a first temperature sensor and “the first sensor” can be interpreted as the second sensor because “the first or second sensor” is merely a name.  That is, the first (second (). Modified ‘519 teaches coffee maker having temperature sensors. Tihanyi teaches temperature sensors. The purpose of temperature sensors is to measure the temperature and have feedback in order to control temperature at a proper level. It . 
This is a provisional nonstatutory double patenting rejection.



Examiner’s Comment
 	(1) Examiner suggest to file a Terminal Disclaimer in order to overcome Double Patenting Rejection. 


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761